IN THE COURT OF APPEALS OF TENNESSEE
                      WESTERN SECTION AT JACKSON

              -------------------------------------------------------------------------




LORRAINE BURTON SPIERS                         )        Shelby Equity
MARCUS,                                        )        No. D-24968-2
                                               )
     Plaintiff-Appellant                       )
                                               )        Appeal No. 02A01-9611-CH-00278
v.                                             )
                                               )
TRENT WRIGHT MARCUS,

     Defendant/Appellee
                                               )
                                               )
                                               )
                                                       FILED
                                                            July 1, 1997

                                                       Cecil Crowson, Jr.
                                                       Appellate C ourt Clerk


       APPEAL FROM THE CHANCERY COURT OF SHELBY COUNTY
                    AT MEMPHIS, TENNESSEE
            THE HONORABLE FLOYD PEETE, CHANCELLOR




LORRAINE SPIERS MARCUS                         DANIEL LOYD TAYLOR
370 Silver Plus Cove #8                        CRAIG B. FLOOD, II
Collierville, TN 38017                         100 North Main Street
Pro Se Appellant                               Suite 2400
                                               Memphis, TN 38103
                                               Attorneys for Appellee




REVERSED



                                               WILLIAM H. INMAN, SENIOR JUDGE




CONCUR:

W. FRANK CRAWFORD, PRESIDING JUDGE (W.S.)

DAVID R. FARMER, JUDGE
                                     OPINION

       This case is a procedural quagmire. The dispositive issue on appeal, though

not of the merits, of the case, is whether the Chancellor was correct in declining to

assume jurisdiction of it.

                                         History

       These parties were married in Shelby County, Tennessee on December 22,

1990. In 1991 they moved to North Carolina where the appellee [Husband] enrolled

in a medical school. A child was born in North Carolina on November 19, 1991.

       Husband filed a domestic relations action in North Carolina on October 22,

1992 seeking custody of the child.1 Wife answered and counterclaimed for custody,

child support and alimony pendente lite. The case was heard in course and an

Order was entered on March 16, 1993 awarding primary custody of the child to

mother, $500.00 monthly child support, and $500.00 monthly alimony pendente lite.

A visitation schedule was crafted by the Court.

       In January, 1993, wife moved to Shelby County. Husband moved to

Blytheville, Arkansas in July, 1993, and shortly thereafter filed a petition in the North

Carolina Court to amend the March 16, 1993 Order. The North Carolina Court

obliged, and amended the Order on September 30, 1993 to award Husband

secondary physical custody of the child with considerable specificity. Both parties

were before the Court, each was represented by counsel, and neither questioned the

jurisdiction. The case was specifically retained for further Orders.

       On November 22, 1994, pursuant to a show cause motion, Wife was found to

be in both civil and criminal contempt for the deliberate violation of the September

30, 1993 Order respecting visitation, and her incarceration was ordered.

       This was followed by another show cause Order which was heard on

December 16, 1994. Wife again was found in contempt because she refused to

allow Husband his visitation privileges, and was again sentenced to jail. The case

was retained on the docket for further Orders.


       1
        The parties did not separate, apparently, until the following month. Husband
did not seek a divorce presumably because North Carolina law required one year’s
separation as a condition precedent.

                                            2
      At the times the show cause motions were filed, neither party was a resident

of North Carolina. The child resided in Tennessee with the mother.

      In September 1993, Husband filed a suit in Arkansas for a divorce, division of

personalty, and a finding that neither party was entitled to alimony. Wife moved to

dismiss, on jurisdictional grounds, as to all relief sought except divorce. This motion

was granted, apparently (the record is unclear) on the theory that jurisdiction to hear

all issues other than the divorce was retained by North Carolina. In any event, the

Arkansas Court retained jurisdiction for the purpose of determining whether or not

Husband was entitled to a divorce.

       On December 21, 1994, the Arkansas Court heard the Husband’s complaint

for divorce. Both parties were present, and each was represented by counsel. The

Husband was found to be a citizen and resident of Arkansas since July 1, 1993; the

wife was found to be a resident of Tennessee.

       Husband was granted a divorce, and the Court expressly made no findings or

conclusions about “any other matter.” Judgment was entered January 11, 1995.

       But in the interim, and back to North Carolina, Husband moved to modify his

secondary physical custody of the child and to terminate the alimony award.

       The trial court found that Husband presently resided in Arkansas, but was a

“citizen and resident of Forsyth County, North Carolina, six months prior to filing of

this action.” This Order was entered November 22, 1994, nunc pro tunc to October

10, 1993. Both parties appeared and each was represented by counsel. Jurisdiction

again was not questioned.

       The obligation of Husband for alimony pendente lite was increased to

$1,000.00 monthly. Her attorneys’ fees were awarded, and the existing

custodial/visitation arrangement was continued. Support for the child was increased

to $1,000.00 per month. The court expressly found that it “has jurisdiction over the

parties and subject matter,” and declared that the March 16, 1993 Order would

remain in effect except as modified.2


      2
        This particular motion was heard November 22, 1994 by Judge Sharpe, who
did not hear the contempt motions. Oddly enough, wife was held in contempt, with
sanctions imposed, on the same day [11-22-94] by another judge of the same court.

                                           3
       Again, in the interim, wife, on December 19, 1994, filed a complaint for “an

absolute divorce and injunctive relief” in the Chancery Court of Shelby County,

Tennessee. She sought a divorce, custody, support and alimony, and alleged that

the North Carolina Court was wrongfully exercising jurisdiction “over the custody

issue” because neither party was a resident of North Carolina, and Tennessee was

the home state of their child by virtue of the fact that the child had resided in

Tennessee since December 30, 1992.

       The defendant Husband moved to dismiss on non-specified grounds.

       On April 18, 1995, Wife filed a “Petition to Enroll and Modify Foreign Decrees”

in the Chancery Court of Shelby County, Tennessee. She referenced the March 16,

1993, September 30, 1993 and November 22, 1994 Orders of the North Carolina

Court, and the November 10, 1993 Order of the Arkansas Court together with the

January 11, 1995 Order of the Arkansas Court granting Husband a divorce.

       She alleged that the three (3) North Carolina Orders, and the two (2) Arkansas

Orders were entitled to full faith and credit in Tennessee, and consequently should

be enrolled and enforced in Tennessee. She also sought sole custody of the child,

alleging a change in circumstances mostly related to Husband’s social life, with

reasonable visitation privileges being accorded to him.

       Husband filed a motion to dismiss this petition without specifying the reasons

therefor, which was granted by Order entered November 14, 1995.

       On December 11, 1995, Wife filed a Motion to Alter or Amend the judgment

[of dismissal], alleging that 28 U.S.C.A. § 1738 requires a child’s home state to give

full faith and credit to child support orders of another state, and which grants to the

home state the authority to modify the orders of such other state. Wife alleged that

Tennessee was the home state of the child since she has resided in Tennessee

since January 1, 1993.

       Husband moved to dismiss the Motion to Alter or Amend because there was

no legal basis for it and because “wife comes before the court with unclean hands”

since she refused to obey the judgment of the North Carolina Court which she now

seeks to enroll in Tennessee. This motion was granted and wife appeals.



                                            4
                                       The Issue

       Should the trial court have exercised jurisdiction to enroll the North Carolina

and Arkansas judgments?

                                        Analysis

       On the face of it, Tennessee is the “home state” of the child under the Uniform

Child Custody Jurisdiction Act [UCCJA] and the Parental Kidnaping Prevention Act,

T.C.A. 36-6-205(5); 28 U.S.C.A. § 1738A. Under the UCCJA, Tennessee thus has

jurisdiction to make or modify a child custody order, since the child has lived in

Tennessee “for at least six consecutive months” immediately preceding the filing of

the petition in Tennessee, T.C.A. 36-6-202(5). We infer from the record and briefs

that the Chancellor recognized the authority visited in the Tennessee Chancery Court

to assume jurisdiction and ‘enroll’ the foreign judgments,3 but declined to do so,

apparently for the reasons Husband alleged in his motion.

       Wife’s position is somewhat anomalous, and Husband excoriates her as

coming to court with unclean hands, since she refused to obey the North Carolina

judgments she now seeks to enforce in Tennessee and was held in both civil and

criminal contempt for her defiance. As we deduce, she fled North Carolina to avoid

incarceration.

       T.C.A. § 36-6-209 authorized a court to decline jurisdiction within its

parameter:

       If the petitioner for an initial decree has wrongfully taken the child from
       another state or has engaged in similar reprehensible conduct the court
       may decline to exercise jurisdiction if this is just and proper under the
       circumstances.

       Unless required in the interest of the child and subject to T.C.A. § 36-6-
       215(a), the court shall not exercise its jurisdiction to modify a custody
       decree of another state if the petitioner, without consent of the person
       entitled to custody, has improperly removed the child from the physical
       custody of the person entitled to custody or has improperly retained the
       child after a visit or other temporary relinquishment of physical custody.
       If the petitioner has violated any other provision of a custody decree of
       another state, the court, subject to T.C.A. § 36-6-215(a) may decline to
       exercise its jurisdiction if this is just and proper under the circumstances.



       3
        The parties refer to the “enrollment” of the foreign decrees. The Tennessee
statutory scheme makes no reference to “enrollment” of the judgments of sister
states, but we look to substance, not form.

                                            5
       Wife argues that the contempt motions were filed in North Carolina more than

one year after both she and Husband had permanently moved from that State, which

entertained the motions without regard to its own jurisdictional criteria.

       The North Carolina UCCJA provides that the State has jurisdiction to decide

custody and visitation cases if:

       (1)    This State is the home state of the child at the time of the
              commencement of the proceeding . . . .

       (2)    It is in the best interest of the child that a court of this State
              assume jurisdiction because the child . . . and at least one
              contestant have a significant connection with this State . . .

N. C. Gen. Stat. § 50 A-3 (1989).

       The argument by Wife overlooks the fact that the motions involved contempt

of the court for violation of Orders entered when jurisdiction admittedly was reposed

in North Carolina, and we manifestly decline to hold that the North Carolina Court

lacked jurisdiction to impose sanctions for the wilful violation of its decrees.

       Wife’s defiance of the North Carolina Court is ‘clearly reprehensible,’ and to

that extent her hands are unclean. But she cannot now be repelled because of the

offense she offered to the North Carolina Court, see, Haynes v. Haynes, 904 S.W.2d
118 (Tenn. Ct. App. 1995), since our primary concern is for the best interests of the

child. It is at this juncture that we emphasize that the child and Wife have been

residents of Tennessee since January 1993, and Husband a resident of Arkansas

since July, 1993. North Carolina has no vested jurisdictional interest, and neither

Wife nor Husband nor the child has a ‘significant connection’ with that State. N. C.

Gen. Stat. 50 A-3(2) (1989). Moreover, the custody of the child is not an issue

before us; rather, whether or not the North Carolina Orders may be filed in

Tennessee is the sole issue. State ex rel. Cooper v. Hamilton, 688 S.W.2d 821

(Tenn. 1985) is the authority for the conclusion that where all persons involved have

moved away, jurisdiction to modify custodial decrees will shift elsewhere.

       Given the record before us we are not aware of any reason why the North

Carolina Orders are not entitled to full faith and credit in Tennessee, T.C.A. 36-6-




                                              6
214; Brown v. Brown, 847 S.W.2d 496 (Tenn. 1993), and thus eligible for filing in the

Chancery Court of Shelby County, Tennessee pursuant to T.C.A. 36-6-216.

       The sole purpose of this legal exercise by the Wife appears to be an effort to

salvage the issue of permanent alimony, since the divorce judgment rendered by the

Arkansas Court has become final, and the issue of custody may be litigated in the

child’s home state in accordance with the laws of Tennessee. As to the efficacy of

this stratagem we express no opinion and offer no critique. Suffice to state that a

judgment which cannot be enforced is worthless, and that the North Carolina

judgments, when filed in Tennessee at the behest of Wife are amenable to

enforcement ab initio.

       Accordingly, the judgment is reversed and the case is remanded to the

Chancery Court of Shelby County to the end that the foreign decrees or Orders may

be filed, and thereafter modified, if at all, in accordance with legal principles and

procedures.

       Costs are assessed to the appellee.




                                           ________________________________
                                           William H. Inman, Senior Judge


CONCUR:



___________________________________
W. Frank Crawford, Presiding Judge (W.S.)



______________________________
David R. Farmer, Judge




                                            7